Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDS filed 2/19/2021, 4/8/2021, 5/28/2021 and 8/5/2021 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, 10, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 15 and 17 of U.S. Patent No. 10,754,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is fully anticipated by the patent. The instant application is broader in that instead of specifically recite the devices to be gateway and server, it recites the devices to be first and second device as a way to broaden the claims. One would be motivated to broaden the claims as a way to seek broader patent protection.  
Instant Application
US Patent No. 10,754,304
1.  A system comprising: a first device configured to monitor a plurality of 
devices, wherein the plurality of devices and the first device are located at a 
premises;  a second device located external to the premises and configured to 
communicate with the first device;  and a user device configured to: receive, via a user interface, data indicative of an automation rule associating at least two of the plurality of devices;  send, to the first device, the data indicative of the automation rule;  and cause output, via the user interface, of status information of the plurality of devices. 
 








3.  The system of claim 1, wherein the first device is configured to receive, via the second device, the data indicative of the automation rule. 
 
8.  A method comprising: receiving, via a user interface, data indicative of an automation rule associating at least two of a plurality of devices monitored by a first device, wherein the first device and the plurality of devices are located at a premises, wherein the first device is configured to communicate with a second device located external to the premises;  sending, to the first device, the data indicative of the automation rule;  and causing output, via the user interface, of status information of the plurality of devices. 
 









10.  The method of claim 8, wherein the first device is configured to receive, via the second device, the data indicative of the automation rule. 
 


15.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receiving, via a user interface, data indicative of an automation 
rule associating at least two of a plurality of devices monitored by a first device, wherein the first device and the plurality of devices are located at a premises, wherein the first device is configured to communicate with a second 
device located external to the premises;  sending, to the first device, the data indicative of the automation rule;  and causing output, via the user interface, of status information of the plurality of devices. 
 









17.  The device of claim 15, wherein the first device is configured to receive, via the second device, the data indicative of the automation rule. 
 

1.  A system comprising: a gateway device configured to monitor, via at least one network, a plurality of devices, wherein the plurality of devices and the gateway device are located at a premises;  a server located external to the premises and configured to communicate with the gateway device;  and a user device configured to: receive data indicative of one or more events associated 
with at least one of the plurality of devices;  cause output of a user interface comprising status information of the plurality of devices, wherein the status information is based, at least in part, on the data indicative of 
the one or more events;  receive, via the user interface, data indicative of an automation rule associating at least two of the plurality of devices;  and send, to the gateway device, the data indicative of the automation rule. 
 
3.  The system of claim 1, wherein the gateway device is configured to receive, via the server, the data indicative of the automation rule. 
 

8.  A method comprising: receiving data indicative of one or more events associated with at least one of a plurality of devices monitored, via at least 
one network, by a gateway device, wherein the plurality of devices and the gateway device are located at a premises, and wherein the gateway device is configured to communicate with a server located external to the premises;  causing output of a user interface comprising status information of the 
plurality of devices, wherein the status information is based, at least in part, on the data indicative of the one or more events;  receiving, via the user interface, data indicative of an automation rule associating at least two of the plurality of devices;  and sending, to the gateway device, the data indicative of the automation rule. 
 
10.  The method of claim 8, wherein sending, to the gateway device, the data indicative of the automation rule comprises sending, to the gateway device and via the server, the data indicative of the automation rule. 

15.  A device comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the 
device to: receive data indicative of one or more events associated with at 
least one of a plurality of devices monitored, via at least one network, by a 
gateway device, wherein the plurality of devices and the gateway device are located at a premises, and wherein the gateway device is configured to communicate with a server located external to the premises;  cause output of a user interface comprising status information of the plurality of devices, wherein the status information is based, at least in part, on the data indicative of the one or more events;  receive, via the user interface, data indicative of an automation rule associating at least two of the plurality of devices;  and send, to the gateway device, the data indicative of the automation rule. 
 
17.  The device of claim 15, wherein the instructions that, when executed by the one or more processors, cause the device to send, to the gateway device, the data indicative of the automation rule comprises instructions that, when executed by the one or more processors, cause the device to send, to the gateway device and via the server, the data indicative of the automation rule. 
 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Naidoo et al. (US 2003/0062997, hereinafter referred to as “Naidoo”).

	Regarding claim 1, Naidoo teaches a system comprising: 
	a first device configured to monitor a plurality of devices, wherein the plurality of devices and the first device are located at a premises (figure 1: security gateway 115, network 110, and video cameras 112, all located at a premises);  
	a second device located external to the premises and configured to communicate with the first device (figure 1: security system server 131, located outside premises 110);  and 
	a user device (figure 2: 133) configured to: receive, via a user interface, data indicative of an automation rule associating at least two of the plurality of devices [0032 - Monitoring client 133 is generally a software program that may be used to display some or all of the information provided by security gateway 115.  Monitoring client 133 may be a stand-alone program or integrated into one or more existing software programs.  One or more operators may then use this information to evaluate whether the alarm condition corresponds to an actual alarm condition and then take additional action, if desired, such as alerting the appropriate authorities. 0053 - security system server 131 may route an alarm notification, alarm video, and alarm information to one or more monitoring clients 133 using rules-based routing.];  
	send, to the first device, the data indicative of the automation rule [0076 - If the alarm signal is deemed to be false, the monitoring client 133 may inform security gateway 115 of this designation such that security gateway 115 can take any appropriate follow up action(s).  For example, security gateway 115 may immediately turn off any siren, bell, or other audio alarm 550.  Other examples include but are not limited to security gateway 115 resetting itself, logging the event, and/or adjusting its sensitivity settings to try to avoid future false alarms 555.  Further, data center 132 may be configured to either manually and/or automatically adjust said sensitivity settings to potentially avoid future false alarms 555.]; and 
	cause output, via the user interface, of status information of the plurality of devices [0090 - User interface 650 may further include a display for displaying information to the user.  Such information may include, without limitation, the current system status, whether an alarm condition has been detected, and whether any components have failed.]. 
 
	Regarding claim 2, Naidoo teaches the system of claim 1, wherein the user device is configured to receive, from one or more of the first device or the second device, the status information [0013 – designated monitoring clients are configured to display at least a portion of the alarm video and the associated user data]. 
 
	Regarding claim 3, Naidoo teaches the system of claim 1, wherein the first device is configured to receive, via the second device, the data indicative of the automation rule [0076 – if the alarm signal is deemed to be false, the monitoring client 133 may inform security gateway 155 of this designation such that security gateway 115 can take any appropriate follow up actions. For example, security gateway 115 may immediately turn off any siren, bell, or other audio alarm 550]. 
 
	Regarding claim 4, Naidoo teaches the system of claim 1, wherein the first device comprises one or more of a computing device, a gateway device, a network device, or a device registered with the second device [figure 1: security gateway 115]. 
 
	Regarding claim 5, Naidoo teaches the system of claim 1, wherein the automation rule comprises an association, for a particular premises mode, of a triggering event and an action (abstract - A security gateway detects alarm conditions at a premises and records video relating to the alarm condition.  The security gateway transmits an alarm notification and the video across a network to a security system server in substantially real time.  The security system server relays information to one or more distributed monitoring clients using rules-based routines for verification of the alarm condition.  An operator at a monitoring client determines whether the alarm condition represents an actual alarm event and activates an appropriate response.). 
 	Regarding claim 6, Naidoo teaches the system of claim 1, wherein the at least two of the plurality of devices comprises a camera (figure 1: camera 112) and one or more of a door sensor, a motion sensor, or a window sensor (figure 1: motion sensor 105; [0034] sensor may be motion detector]. 
 
	Regarding claim 7, Naidoo teaches the system of claim 1, wherein the automation rule is configured to cause one or more of a change of a state of a lighting device, capture of an image, or a change a state of one of the plurality of devices [0101 - Messaging interface 738 provides remote clients 155 with the ability to view and edit account information, arm and disarm their security system 100, and view live and recorded media from their home, all through a network-based interface.]. 

	Claims 8-14 are method version of claims 1-7, respectively, therefore are rejected under the same rationale. 
 	
	Claims 15-20 are device version of claims 1-6, respectively, therefore are rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Kiko (US 2005/0125083) – automated operation and control of functions within a premises such as a residence.
2. Sotak et al. (US 2005/0108091) – controlling home management system by schedules. 
3. Arling et al. (US 2005/0096753) – home control and automation system.
4. Wimsatt (US 2004/0260407) – home automation control.
5. Gonzales et al. (US 2003/004088) – scene programming of home automation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443